Question Time (Commission)
The next item is Question Time (B7-0001/2011).
The following questions are addressed to the Commission.
Part one
Subject: Utilisation of European funds
According to a recent article in the Financial Times, the European Union has only spent 10% of the EUR 347 billion allocated for the period up to 2013 to promote the development of poor regions.
That article also states that funding earmarked for SMEs has come to be used by multinational companies (Coca-Cola, IBM, Nokia Siemens) while other large companies (Twining, Valeo) are using EU funds to transfer their operations to countries where labour is cheaper, thereby violating rules explicitly prohibiting that practice.
What is the Commission's view of the information contained in that article, and what steps is it considering taking to prevent such situations arising in the future?
Member of the Commission. - Mr President, the Commission welcomes the Financial Times's scrutiny as it represents an important contribution to opening and broadening public debate about the efficiency and effectiveness of cohesion policy.
The Commission is aware of the habitually slower take-up at the beginning of a programming period. However, the most recent data show that the Commission made more cohesion policy payments in the fourth quarter of 2010 than ever before. The vast majority of the payments made were interim payments, i.e. reimbursements of expenditure already made and certified in the Member States. Thus, it is certain that, as has been seen in previous programming periods, cohesion policy spending is accelerating. Absorption rates, in terms of EU payments to Member States, are now at 21% for the Cohesion Fund, 22% for the European Regional Development Fund (ERDF) and 23% for the European Social Fund (ESF).
As regards support provided to multinational and large companies, the Commission would emphasise that a primary objective of cohesion policy is growth and the creation of new jobs for particular regions and Member States. Any support for productive investment has to be seen in that context.
Promoting job creation and economic growth can be achieved in many ways, from setting up small enterprises to supporting larger companies. Cohesion policy intervention supports productive investment that is primarily targeted at small and medium-sized enterprises, as specified by the ERDF and ESF regulations. The Commission also stressed the role of small and medium-sized enterprises during negotiation of the current programming documents. The vast majority of productive investment and investment in the development of endogenous potential is targeted at SMEs. However, there may be cases where, in line with the regulations, cofinancing is granted to larger companies subject to compliance with the objectives of the funds and programmes concerned.
In total, cohesion policy has allocated some EUR 55 billion to business support between 2007 and 2013, a large share of which supports innovation in SMEs. The Commission would like to point out that multinationals are not beneficiaries of the support extended by the ESF. Workers receive the cofinanced training. The ESF supports people. It is about providing training and retraining and improving skills to prepare people and help them find a job. A worker who has been employed in a given enterprise may well then find himself or herself engaged in another company. Therefore, what matters is the skill capital that workers manage to build to sustain their inclusion in the labour market, not the name or type of enterprises providing the training.
The Commission considers that, from a policy perspective, firms should not receive European funding for investments which would lead to the loss of employment by the same company in another region of the European Union, because the net effect of the ESF investment might be zero or even negative. In cases where a company which has received cohesion policy support closes down, or ceases to support a project, within five years - or three years in the case of SMEs - this funding needs to be paid back.
My final point - but it is a crucial one - is that while there are clearly areas for improvement, this cannot and should not overshadow the major positive impact that cohesion policy is having. I would like to assure you that the Commission is not shying away from the problems. Indeed, in the past, we have proposed changes, some of which were taken up, and we will continue to drive improvement of cohesion policy. Cohesion policy brings clear benefits to the poorer regions of the European Union, but it also clearly benefits the rest of Europe.
(RO) I wish to thank the Commissioner as well for the quality of the information provided. However, I would like to make a further comment. In a debate like this, when we are dealing with such a topic, I believe that we should focus rather on the future measures intended to ensure that we avoid similar situations and, if you permit me to say so, it may even be more important for us to ask ourselves the question whether such figures, once they have come to public attention, are not somehow likely to reduce citizens' trust in the work of the EU institutions.
(DE) Mr President, Commissioner, I would particularly like to thank you for the clarification, since that provides a basis for a sensible discussion as well as a clear commitment to our small and medium-sized enterprises. After all, they provide two-thirds of Europe's jobs and pay 80% of taxes. My question is therefore whether you believe that in future, we can strengthen the research framework conditions and the research infrastructure somewhat more.
(LT) Mr President, I have the following question. Money from the Structural Funds and, in particular, money from the European Social Fund is very important. It is aimed at enhancing workers' qualifications and preserving jobs so that these are filled by qualified people. However, do you believe that equal conditions exist for wealthy international corporations, because they have to make a contribution of their own in order to obtain money from the Structural Funds or the European Social Fund, and small and medium-sized enterprises, which also want to train their people and want to have qualified employees? Do you not envisage some sort of proposals here, given that large corporations and small and medium-sized enterprises do not enjoy equal conditions?
Mr President, thank you for your questions.
Where research infrastructure is concerned, small and medium-sized enterprises already receive considerable resources from the European Regional Development Fund, particularly in the area of encouraging innovation - where they receive innovation subsidies into the high tens of billions of euro. In the period 2000-2006, more than 30 000 enterprises in total concentrated on this area in a focused manner. We are giving consideration to the fact that substantial importance should also be attached to the research infrastructure, particularly in the future - not just in the area of the economy, but also in the area of basic research. It is possible that even in the current period we will subsidise a research infrastructure project that is also included in the ESFRI - the European Strategy Forum on Research Infrastructures - Road map with such funds for the first time, because investigations into this project have revealed that it has a very sustained impact in a region beyond that of the project itself in that jobs will be created, not just research jobs, but also jobs in enterprises that supply these, since even basic research infrastructure needs services and supplies. In other words, it could be a real hub in a particular area in a region - in this case, a region of Hungary. That should also send out a signal for the coming programming period, perhaps to universities, which, in the final event, also have concrete effects. Already today, nearly a third of university research activities are in the area of applied research, which, in the end, benefits the economy and creates lasting jobs.
If I may turn to the honourable lady's question, within the framework of the European Social Fund, it is generally employed or temporarily unemployed workers who receive assistance with training, in order to put them in a position in which their prospects on the jobs market are improved. This may be within the enterprise in which they are employed or, if they are not employed, it may be in order to improve their skills or simply to make them better qualified generally for other possible types of employment. I can give you an example - because perhaps that is what you were hinting at and because it has come in for a lot of criticism - and that is that McDonald's workers, for example, have been offered further training. A clear distinction must be made here: these were further training measures for McDonald's workers in order to make them better qualified on the jobs market and in the world of work. As you know - it has, after all, been somewhat criticised - jobs at McDonald's, often nicknamed 'McJobs', are generally part-time jobs that may require no great qualifications; jobs that are often done by students. It is a matter of upskilling these people. Where in-house further qualification is concerned, such as in this project, McDonald's - to take an example - bore all the costs itself. In other words, we are trying and endeavouring to ensure that the further training that workers receive concentrates on their own personal qualifications. In view of this, I believe that it should make no difference where these people are employed; rather, our objective must be to improve further the quality of each person's skills in order to make people more fit for an increasingly mobile labour market, thereby avoiding unemployment wherever possible.
Subject: European Progress Microfinance Facility
Implementation of the European Progress Microfinance Facility (EPMF) seems to be slower than expected, a situation which could endanger its purpose and which is manifestly at odds with the speed of its adoption in March 2010.
How does the Commission intend to speed up the process and make sure that the EPMF reaches the most vulnerable people while also reflecting the right geographical balance?
What does the Commission plan to do in order to get the Member States to finance mentoring and training programmes, and also to ensure that interest payments are subsidised from European Social Fund resources, as agreed? How will the Commission ensure that information about the EPMF reaches the target audiences?
Member of the Commission. - Dear colleagues, I am pleased to report that both parts of the European Progress Microfinance Facility - the guarantees part and the cash products part - are now entirely operational. Only three months after the entry into force of the decision, the Commission finalised the mandate for the European Investment Fund to launch the guarantee operations for microfinance providers.
Last November, the Commission established a specialised investment vehicle. As a result, the first micro-loans will be provided starting from this month. I am also pleased to report that the Commission has been successful in securing additional funding for micro-entrepreneurs in Europe. The European Investment Bank will match the European Union's contribution of EUR 100 million, and further contributors are expected. As a result, the overall volume of loans under the Progress Microfinance Facility will amount, as planned, to around EUR 500 million. This money will benefit unemployed people, people facing social exclusion or vulnerable persons who face difficulties in accessing the conventional credit market. Ensuring outreach to these target groups and promoting geographical balance are key elements of the mandate given by the Commission to the European Investment Fund.
Operations approved so far, or under preparation, suggest that both objectives will be met. As from early 2011, micro-loans will be provided through a start-up microfinancing institution in Belgium which focuses on disadvantaged urban communities, and through a foundation in the Netherlands which targets individuals with no access to conventional finance. The EIF has announced that the operations being prepared will also be balanced in terms of geographical coverage. About 40% are expected to involve intermediaries investing in Europe and about 60% in Central and Eastern Europe. It is well known that microfinance is most effective if business starters and micro-enterprises are accompanied through business support services.
As such, the Commission will undertake measures to support European Social Fund managing authorities and intermediate bodies to step up the promotion of self-employment and micro-enterprises.
For the current ESF programming period, the Member States have earmarked more than EUR 2.7 billion to promote entrepreneurship. Entrepreneurs can also be supported through interest rebates. However, whether or not interest rebates are subsidised through the ESF is a decision to be taken by the individual Member States. At present, only one Member State, namely Lithuania, has indicated that it makes use of this possibility.
Lastly, the Commission will promote information about the Progress Microfinance Facility. The microfinance providers who are closest to the target beneficiaries will provide information on the availability of micro-loans. The Commission will make use of existing networks of public employment services, ESF managing authorities and NGOs, to provide information on the progress of the Microfinance Facility.
Last but not least, the Youth on the Move campaign will pay special attention to opportunities for young people from different backgrounds to start up their own businesses and receive micro-loans.
(HU) Mr President, I was pleased to hear the Commissioner's report and would like to clarify one part. When we received the report from the Commission and the European Investment Fund a few weeks ago, it talked about a total sum in the region of only EUR 200 million. One of my questions was exactly this, that the original promise or plan envisaged EUR 500 million. I am interested where these additional funds came from. I believe this is very important, as this is a high priority programme for the mitigation of the effects of the crisis, which is partly why we hurried with its adoption. The other important question was whether Member States support interest payment subsidies and training and mentoring elements from the Social Fund. This also featured in the original plan, and then the Commission seemed to neglect this issue. Supplying information, ensuring that information reaches people, is very important.
(PL) Mr President, Commissioner, I would like to thank you for this information. I fully agree with you that the instrument which we have discussed today is a very important one. However, it is worth mentioning that we should also answer the question as to which states are using the Microfinance Facility. I was concerned that you stated in your reply that we should ensure different levels of distribution by state and geographical area. Have any states used the instrument as yet?
(RO) Mr President, young people are admittedly hit hardest by the economic and financial crisis, but we must not forget either people over the age of 45 who are unemployed. I would like to ask you the following question, because you mentioned that 60% of the European Progress Microfinance Facility will go towards Central and Eastern Europe: have you identified the barriers which have prevented the countries in this region of Europe from making sufficient use of this instrument up until now?
Thank you very much for your interest and your comments. The subject of microfinance is, in fact, one covered by a number of directorates general, with Mr Andor taking a certain lead as regards substance. However, it is also something that we are concerned with within the area of regional policy. Where interest rates are concerned, there are some Member States that have set a cap - as a condition, so to speak - which is at around 8 to 9.5 per cent. What must also be taken into account here, however, is that naturally - and this has always been a matter for discussion, including during the preparations for all this - the overheads are relatively high in relation to the actual loans, and therefore, costs are incurred which need to be covered. A sensible middle way has to be found, and I think we have succeeded in this.
Moving on to the second question, I can tell you that the Jasmine instrument - which is intended to assist with the appropriate preparations for microfinance and to pave the way for intermediaries to be set up and trained - is currently being used to make ready 15 institutions in 15 different countries, 11 of them in Central and Eastern Europe and four in Western Europe. I cannot tell you all the countries off the top of my head, but essentially, they are mostly the new accession countries, and we expect that in the coming years, a further 20 intermediaries will be prepared accordingly by the Jasmine programme.
Regarding the last question, I must ask you to bear with me since I cannot give an off-the-cuff answer. We will forward an answer in writing, stating in detail the reasons for restricting access. I would certainly assume, however, that there are often communication problems here and that there are also often obstacles because many of the potential borrowers are people who can no longer obtain loans from a 'conventional' bank and there is therefore often also a certain amount of anxiety or reticence when it comes to approaching such facilities. If this is the case and it becomes ingrained and established, however, then it will be necessary to carry out information activities in this area as appropriate.
Subject: Additional support measures for SMEs under tourism policy
Tourism, like any other sector of the economy, is increasingly feeling the effects of world competition. In order for the European Union to remain competitive in this sector, the EU has set itself the objective in the Lisbon Treaty of promoting the competitiveness of tourism and creating an environment favourable to business development. For this purpose, the following objectives have been adopted: promoting innovation in tourism, improving the overall quality of tourism services and perfecting the professional skills of personnel. However, businesses in the tourism sector - many of which are SMEs - are not always able to attain these objectives through their own unaided efforts. This is due to several factors, such as limited financial resources, the lack of qualified workers and inability to respond quickly to change: hence the need for additional funding.
Does not the Commission consider that it would be desirable to devise a coherent strategy and a detailed action plan comprising specific support measures for SMEs and financing arrangements which could help to overcome the difficulties encountered by the sector?
Mr President, ladies and gentlemen, the European tourism industry, like many other economic sectors, has to face the ever greater challenge of globalisation.
This is a challenge that the Commission has already emphasised and addressed on many occasions, in particular, with the communication 'An industrial policy for the globalisation era'. Furthermore, on 30 June last year, the Commission adopted a specific communication on tourism, which proposes - in line with the Treaty of Lisbon and the new Europe 2020 strategy - a consolidated political framework to strengthen competitiveness in the sector, with the aim of making European tourism a truly competitive, modern, sustainable and responsible industry.
The creation of an environment that is conducive to the development of micro, small and medium-sized enterprises in the tourism sector is the principle on which this consolidated framework is based. To achieve this objective, we proposed three specific measures aimed, firstly, at stimulating competitiveness in the European tourism sector; secondly, at promoting the development of sustainable, responsible and high quality tourism; and thirdly, at consolidating the image and profile of Europe as a collection of sustainable and high quality tourist destinations and, of course, maximising the potential of EU financial policies and instruments for developing tourism.
The initiatives promoted should provide the sector with the instruments necessary to adapt to the challenges faced by its operators, and to work towards its sustainable development in terms of competitiveness. Of course, specific measures will be taken to promote innovation in the tourism sector, reinforce the quality of tourism services and improve the professional skills of tourism workers, because we must no longer regard tourism as a sector consisting exclusively of family businesses; we must also consider how we can make it more modern and more competitive.
I will give a few examples regarding training and professional skills: an 'ICT and tourism' platform will be launched to facilitate the adaptation of the tourism sector and its businesses to developments in the new information technologies market and improve their competitiveness. All of these proposals and ideas are contained in the Commission communication, which has been approved by the Council and which we are debating in Parliament - the rapporteur is present in the Chamber.
The industry's operators will be encouraged to make better use of the Union's various programmes, such as Leonardo, the Competitiveness and Innovation Framework Programme, Erasmus for young entrepreneurs, the European Social Fund and other programmes. Furthermore, a strategy to promote the diversification of tourist services and the creation of a virtual electronic observatory for European tourism will likewise help to create a favourable environment for the sector's operators.
In addition, I must point out that small and medium-sized enterprises can benefit from other cross-cutting initiatives to access funding. I would mention JEREMIE, the joint initiative of the Commission, the European Investment Fund and the European Investment Bank, which is aimed at improving access to funding for micro, small and medium-sized enterprises, in particular, through the channels of risk capital, loans, securities, micro-credit and other forms of repayable aid.
Lastly, I would point out that small and medium-sized enterprises in the tourism sector are fully covered by the measures proposed in the framework of the Small Business Act, which is intended to promote the business environment of those very same enterprises. Parliament will receive the updated text in a few weeks' time.
Hence, the Small Business Act will also become an instrument for safeguarding small and medium-sized enterprises, which offer huge potential in terms of the development of a sector that I hope to be able to strengthen over the next year, because I am absolutely convinced that a European policy, as laid down in the Treaty, can bring added value to the excellent work that is already being done by Europe's regions and the Member States.
I therefore feel able to reassure the honourable Member who tabled the question that the Commission and I are committed to ensuring that all small and medium-sized enterprises in the sector are supported and assisted in their efforts to access EU economic instruments, as part of a political strategy aimed at making tourism one of our key economic and industrial policy sectors.
(LT) Mr President, probably all of us here today in Parliament hope that the forecast you gave on the development of tourism in the future will indeed become a reality, and this area will not only be developed, but will be favourable for investment. As you know, tourism is, to date, still unevenly developed in the European Union, and there are objective and subjective reasons for this. I have a question. In the Baltic Sea strategy, the attractiveness and accessibility of the Baltic region is listed as one of the main objectives. What exactly has been achieved in this area over the year?
(IT) Mr President, Commissioner, ladies and gentlemen, I wish to thank Mr Balčytis for this question, which places at the heart of our debate issues that Parliament will have an opportunity to address again in the coming months, with the parliamentary report for which I am responsible.
First and foremost, we must give Vice-President Tajani credit for having given a very strong boost to the new European tourism policy laid down by the Treaty of Lisbon, with the communication adopted last June and the associated implementation plan presented a few weeks ago. These two acts are focused specifically on small and medium-sized enterprises and on competitiveness in the sector, with particular reference to innovation and training-related issues.
With regard to funding, we must act on two fronts: firstly, we must raise awareness of the funds that already exist and ensure that greater use is made of them and, secondly, Parliament must campaign strongly for - I am finishing here, Mr President - the inclusion of specific budget headings for tourism policies in the financial perspective 2014-2020.
(RO) There are some countries which use, for instance, the regional Competitiveness and Innovation Programme or the Operational Programme to develop tourism and, in the case of the United Kingdom or Greece, the Operational Programme for Regional Development. I would like to ask you whether you intend to create a European framework to increase SMEs' participation in accessing European funds for developing tourism.
Mr President, ladies and gentlemen, I wish to thank Mr Balčytis since he has given me an opportunity to speak on an issue that, of all the issues for which I am responsible as European Commissioner, is particularly close to my heart, and as the first European Commissioner for Tourism, I believe that tourism policy, together with industrial policy and space policy, is a priority.
To give a concrete answer, however, the central issue, aside from the policy initiatives that I have tried to implement since becoming Commissioner, is the one that Mr Fidanza raised in his speech: since the EU was not responsible for tourism policy prior to the entry into force of the Treaty of Lisbon, the current financial perspective does not include the funds necessary for the EU to contribute to a strong tourism effort.
We have interesting programmes such as Calypso, which, in Spain, have been enhanced by what are, in my view, some very positive regional initiatives. However, while I clearly understood the point made by Mr Fidanza in the report that Parliament is due to submit, there will be support, because the funds earmarked for tourism policy will be increased in the next financial perspective. They may be increased in the eighth framework programme, or through the introduction of ad hoc budget lines. The important thing, however, is that Parliament brings the problem to light, because it is difficult to give concrete answers if the economic instruments are not in place.
Nevertheless, that does not mean that we will not act with great determination. As you know, countless initiatives have been taken, the Belgian Presidency organised a major event in Malta, and the Hungarian Presidency has already announced that it will organise a major event specifically devoted to tourism - this was the topic of our first meeting, which was held in Budapest a few days ago.
I am glad that Mr Balčytis raised the issue of tourism in the Baltic region: tourism is not an issue that exclusively concerns the economies of Mediterranean countries - Spain, France, Italy, Greece and Malta. It is an extremely important resource for the whole of the European Union, including the countries of Central and Eastern Europe, which have their own sights and their own potential to be developed.
On the subject of the Baltic States, I believe that one of the issues - which, incidentally, is addressed in the text that was approved on 30 June last year - is the relationship with the new emerging classes, with the new middle class in Russia. Millions upon millions of Russians plan to carry out tourist activities and, hence, wish to travel outside their country.
We have a problem with regard to visas. The same problem exists with regard to China, I believe. The European Commission and the tourism ministers are determined to try to resolve this problem regarding potential visitors from both Russia and China. We want to speed matters up and make it easier for them to be admitted into our countries. Moreover, the Baltic States, being closer to Russia, can reap the potential economic benefits of hosting tourists from the emerging middle class, too.
This is at the very heart of our work to promote tourism policies, and I am also encouraged by the fact that many ministers from the various Member States, including the United Kingdom - I met the UK's new tourism minister a few weeks ago in London - and France, are firmly committed to supporting EU tourism policy.
It is important to identify a number of gateways, because Europe must represent added value. I am delighted that Commissioner Vassiliou has sought to include in the text on sport that was adopted today the point that major sporting events, such as the forthcoming London Olympics, are a great opportunity for the whole of the European Union.
In short, we must ensure that every country in the EU can act as a gateway for tourists to enter and visit that country, but then to go and visit other European countries once they have finished.
This is the additional action the European Commission can take, and Parliament's support is crucial as far as I am concerned. May I thank you now for your future efforts, including in the debate on tourism policy, but also in all the debates concerning the forthcoming budget activities.
Part two
Subject: Programmes and initiatives to modernise higher education
Studies have been carried out in some Member States in order to determine how higher education institutions have adapted to the new labour market requirements and what prospects graduates have of finding work once they have completed their degree course. The research has shown - regrettably - that many universities are preparing specialists for a market that is already saturated. College syllabuses do not always allow for the needs of the labour market, and those who suffer most as a result are, therefore, new graduates. The Commission's work programme for 2011 refers to the modernisation of higher education and states that proposals might be put forward on the systems to be applied in order to assess, and bring transparency to, the activities of higher education institutions.
That being the case, what specific programmes and model initiatives will the Commission adopt with a view to modernising higher education in Europe? Will it draw up a special strategy to modernise higher education so as to ensure that young graduates will be able to find a job as quickly as possible? How much is it willing to invest in the future in programmes and initiatives of this kind for young people?
Member of the Commission. - Mr President, education is one of the major factors that determines employability. The risk of being unemployed is 40% lower for higher education graduates than for people with only secondary education. However, youth unemployment and under-employment are unacceptably high today. Too many graduates struggle to make the transition to the labour market and secure quality employment that corresponds to their educational background.
Of course, the efforts to improve employability begin well before higher education. The Commission works with Member States to identify the skills or key competences that young people need to learn at school. Today, young people need a wider range of skills than ever before in order to flourish in a globalised economy. Many will work in jobs that do not yet exist. Many will need advanced linguistic, intercultural and entrepreneurial skills. Technology will continue to change the world in ways we cannot imagine, so the ability to continue to learn and to innovate will become crucial factors for employability.
Guidance is also critical. Young people are confronted with an increased number of educational choices. They need to be able to take informed decisions. This requires better information about education and training paths, including a clear picture of job opportunities. We need to develop quality career guidance services and vocational orientation with the strong involvement of labour market institutions.
Turning to higher education, the Commission recently launched, as you know, Youth on the Move - a Europe 2020 flagship initiative which sets out to make education and training more relevant to young people's needs. We are now starting to implement the various parts of this strategy. Later this year, the Commission plans to present a new Communication on the modernisation of higher education. We will take stock of progress in making higher education more relevant to the needs of the knowledge-based society, including the question of employability. We will identify the key challenges for the future and set out our response.
As part of these efforts, the Commission will reinforce the European platform for dialogue between universities and business, with a view to increasing the employability of students and to developing the role of education in the knowledge triangle. In a more global and mobile world, transparency regarding the performance of higher education institutions can stimulate both competition and cooperation, and be an incentive for further improvements and modernisation. However, existing international rankings can give an incomplete picture of the performance of universities. This year, the Commission will present the results of a feasibility study to develop an alternative multi-dimensional ranking system which reflects the diversity of higher education institutions.
Europe needs to be better at anticipating the skill needs of tomorrow. This is why the Commission has launched the Agenda for New Skills and Jobs, which goes hand in hand with our Youth on the Move initiative. The Agenda for New Skills and Jobs looks at how to help our young people to become more employable. Above all, we need to give people the right mix of skills so that they can adapt to our fast-changing society. Our new EU Skills Panorama, which will be operational in 2012, will help to forecast not only the skills that employers need today, but also those required in the future.
In the spring of this year, the Commission intends to propose new European benchmarks on learning mobility and on the role of education in preparing people to be employable in the knowledge-based labour market.
Finally, EU programmes to support education, training and youth, including mobility programmes such as Erasmus, can help young people to improve their chances in the labour market by gaining valuable international experience and by developing their intellectual understanding.
(LT) Mr President, Commissioner, thank you for your really comprehensive response. However, I would like to pose an additional question. The European Union must guarantee all citizens the right to quality higher education. However, in the Member States, there are many differences between higher education systems, the costs of higher education and the provision of loans to pay for studies. High interest on loans taken out to pay for studies and unfavourable loan repayment conditions often deter young people from pursuing higher education in their own country and encourage a brain drain to other countries. Does the European Commission intend to publish guidance on preferred conditions for the provision of student loans?
(PL) Mr President, I would like to ask just one question, although we could discuss various matters at this juncture. I would like to ask you, Commissioner, whether any work is being done on increasing funds for student exchange programmes in Europe. I have the impression that the funding pool which we have for Erasmus and other programmes has remained the same for several years. Currently, these awards are certainly very low.
(EL) Commissioner, it is true that this particular issue comes within the scope of subsidiarity. However, the Member States are financed by the European Union with funds to modernise syllabuses in the Member States. For example, under the previous, the third, Community Support Framework, numerous Member States took up Community funds for that purpose. I have a very specific question: does the Commission have data on the efficacy of the funds which were given and which will be given to the Member States?
Member of the Commission. - First of all, on the question of the disparities between higher education institutes: exactly! That is why we want to have transparency in the records of universities. That is why we are now completing the feasibility study on the basis of which we shall dare to look into the ranking of universities, the mapping of universities and the standards of universities in order to give students more informed choices. The aim is for them to know exactly where to study, what to study and what is the standard of the university that they want to enter.
Regarding fees, I think I agree with you that high fees need fair loans, but as I am sure you know, this is the responsibility of the Member States. We know that one thing that economists agree on is that investment in education is something which will produce long-term results, growth and jobs, so I always urge governments not to cut university investment or education investment in general.
Moreover, I agree with the honourable Member who raised the question of the insufficiency of mobility grants like Erasmus. That is why we are again completing a feasibility study - a study by the London School of Economics, which I hope will be ready in a couple of months - on the basis of which we shall explore, with the European Investment Bank, the possibility of creating a European student loan for mobility. This, I am sure, will give all students, whether they are poor or rich, the possibility of taking advantage of these excellent mobility grants.
With regard to Mr Papanikolaou's question, he is talking about the structural development funds on the basis of which governments can build their education infrastructure. Unfortunately, the Structural Funds are not my responsibility, but I will find out from Commissioner Hahn whether there are any reports by Member States as to the outcome of these grants and if so, I will certainly let you know.
Subject: Performance of pupils in EU Member States
On the whole, the recently published results of the international survey of the performance of 15-year-old school pupils (PISA Survey 2009) show that the EU's competitiveness is seriously threatened, because in the field of reading competence (Levels 5-6), only two EU countries are ranked in the top 10. In the field of mathematics, only three EU countries figure in the top 10, and none are in the top five. In 2020, both these young people and their younger fellow pupils will either be active on the labour market or be in the process of entering it, and it is therefore necessary to take immediate effective measures in the Member States if we wish to significantly improve the quality of pupils' education.
Will the Commission make a thorough assessment of the above survey and submit specific recommendations to the Member States for procedures of proven effectiveness? Are there plans for compiling a programme to disseminate such tried and tested procedures or to establish a forum to debate the challenges which need to be faced? Should discussions be held with the Member States to determine what measures need to be taken in order to improve their results?
Member of the Commission. - As you are aware, it is for each Member State to decide how to organise its educational system. This is in accordance with Article 165 of the Treaty on the Functioning of the European Union. Nevertheless, the Commission works with Member States to foster mutual learning and exchanges of good practice.
As we stated in the Europe 2020 strategy, it is vital for Europe's future as a knowledge-based and inclusive society that education systems are reformed and modernised to match the best in the world. The OECD's PISA survey is an important resource for these exchanges. The latest PISA survey, published in December 2010, shows a mixed picture for EU Member States. There are signs of considerable improvement in some systems but, overall, there is much progress still to be made. These results will provide an important input to future exchanges between the Commission and the Member States.
The European benchmark, adopted by the Council in May 2009, aims at an adequate level of basic skills in reading, mathematics and science by calling for the share of low achievers aged 15 to be reduced to below 15% by the year 2020.
Now I would like to read something from the PISA report, which is very relevant. The share of low achieving pupils in reading, which had increased from 21% in 2000 to 24% in 2006, improved to 20% in 2009. Nevertheless, the OECD 2010 benchmark of reducing the 2000 share by 20% to reach 17% was not reached.
The share of low achieving pupils in maths and science has been declining since 2006. There was more progress in science than in maths and the share of low achievers is today lower in science than in maths.
If 2006 is used as a strong starting point, the EU is well on track as regards progress towards the 2020 low achiever benchmark. On average, over the three disciplines in the 25 EU countries for which data is available, 22.5% were low achievers in 2006 and, by 2009, their share had declined to 19.6%. So we see that, on average, in the European Union we have made progress.
The Commission will, of course, analyse the PISA results and publish its conclusions in its next annual progress report on benchmarks in 2011. In November 2010, the Council invited the Commission and Member States to focus their joint work on the following areas: curriculum design, motivation for reading, literacy, maths, science and technology, the impact of new technologies on basic skills and their use in helping learners to acquire autonomy and maintain motivation, gender differences in performance and attitudes, the link between pupils' background and their mastery of basic skills and, finally, issues around teachers and teacher trainers as well as around schools' ethos and characteristics.
In its conclusion, the Council also invited the Commission to establish a high-level group on literacy and a thematic working group on maths, science and technology.
I intend to launch the high-level group on literacy on 1 February. It will suggest policy measures based on best practices and research, which will help Member States to improve the consistency and effectiveness of the provision of basic skills within their lifelong learning strategies, and the group will conclude its work and publish its report in mid-2012.
Moreover, the thematic working group on maths, science and technology has already been established. It comprises national policy makers and experts on the basis of mutual learning and the exchange of good practices. The thematic working group will identify and disseminate policy measures to improve the situation of low achievers in basic skills at national level.
I should also underline that the Comenius actions of the lifelong learning programme focuses, among other priorities, on increasing motivation in science and mathematics and on improving literacy skills.
(LT) Mr President, I would like to ask, perhaps research has been done in some countries, which might explain pupils' low results and achievements? Are these financial issues or structural issues? What are your thoughts on primary education? Research was carried out among pupils in upper years, but what about even younger people who intend to continue their studies?
Member of the Commission. - I can provide you with all the detailed data that we have on various Member States. We have not analysed it, it is not our job to see why certain Member States did worse than others, but during our work, we exchanged good practices. I am very pleased to say that some countries that have followed good practices have shown very good progress since 2006 in most of these indicators.
Regarding elementary school, unfortunately, we do not have studies similar to the PISA one. No such study exists.
Subject: Fragmented digital markets and consequences for the educational system and investments in geographically isolated regions
According to the Commission Communication on a Digital Agenda for Europe, Europe is still a patchwork of national online markets, and Europeans are prevented from enjoying the benefits of a digital single market by solvable problems such as the lack of investment in networks. As a result, the education provided in many remote - in particular, mountainous and island - regions lags behind technologically and investments in specific geographical locations are also affected. Will the Commission say:
Since ICT accounts for 5% of European GDP, having a market value of € 660 billion annually, while making a much greater contribution to increasing total productivity (20% directly from the ICT sector and 30% from ICT investments), how does it intend to address the fragmentation of digital markets?
Are any targeted Community actions being developed to address the problem of low national investments in networks, especially for geographically isolated regions?
Vice-President of the Commission. - The Commission's communication on Europe 2020 and its communication on the digital agenda for Europe set the objective of bringing basic broadband to all Europeans by 2013 and seek to ensure that by 2020, all Europeans have access to much higher Internet speeds of above 30 megabytes per second and that 50% or more of European households have subscribed to Internet connection above 100 megabytes per second.
Mr President, the Commission is aware that without strong public intervention, there is a risk of sub-optimal roll-out with fast proven networks concentrated in high-density zones and with remote and rural areas lagging behind. That would also have negative consequences on educational systems and integration of information and communication technology in education. The latest EU-wide data shows that only 67% of schools have broadband access and that there were large disparities between Member States and between densely and thinly populated areas, 73.7% and 60.6% respectively.
To avoid the risk of a sub-optimal roll-out, the Commission has adopted a broadband package outlining a common framework within both national and regional policies, which should be developed to meet the targets. Those policies should, in particular, lower the cost of broadband deployment in the entire EU territory by ensuring proper planning and coordination and reducing administrative burdens.
The Commission has already acted to increase investment in remote areas and regions within the framework of the EU Cohesion Policy with the programming of about EUR 2.3 billion in the period 2007-2013. The Commission's communication on a European economic recovery plan also enabled the programming of EUR 360 million in broadband measures for rural areas through the European Agricultural Fund for Rural Development. In its programme package, the Commission announced that it will reinforce and rationalise the funding of high-speed broadband through EU instruments by 2014 and explore how to attract capital for broadband investment through credit enhancement backed by the European Investment Bank and the EU funds. An EC-EIB proposal on the issue is expected in 2011.
Another pillar from the digital agenda is dedicated to digital skills. Here we propose, for instance, to consider digital literacy and competences as a priority for the European Social Fund regulation in the next programming period and to identify digital competences as a supplement to Europass to ensure their transparency. Education, as you are aware, is crucial to the development of digital competences in our society and we agree that without appropriate investment, some regions may lag behind.
The latest EU-wide data - I am talking about 2006 - shows that only 67% of schools had broadband access and that there were large disparities between EU Member States and between densely and thinly populated areas. We are about to launch a new survey on schools and the results will be available at the end of this year.
(EL) Thank you, Commissioner, for your very detailed reply. I should like to add the following supplementary question: the EU 2020 strategy says that our objective is a digital single market for households and firms, which means equal opportunities in terms of access, but it also means equal opportunities in terms of development.
You personally have said, on occasion, in hearings before the competent committees, such as the Committee on Culture and Education, that approximately 500 000 new jobs will be needed in these sectors over the next five years. I have a specific question: are we taking all the measures needed to ensure that these new jobs are distributed fairly, without excluding geographically remote areas?
Member of the Commission. - Mr President, the answer is yes.
That was very good. Thank you very much indeed!
Subject: 116 000 Missing children hotline
The Commission has recently made a final call to EU Member States to activate the European missing children hotline 116 000 as soon as possible. This telephone number would provide the necessary aid, assistance and support for children in their time of need.
At the moment, the 116 000 hotline is fully operational only in 12 Member States. Does the Commission consider that the fact that the service is not operating in a full and proper manner throughout the EU could put children at risk? Will people be informed if this service is not available in their country or in the country they are visiting? Must every Member State implement this service correctly and in its entirety? Is it not true that the failure to provide an adequate service throughout all Member States as regards this number may put children at risk?
Vice-President of the Commission. - Mr President, the Commission shares the honourable Member's view that the implementation of the 116 000 hotline for missing children requires further efforts in many Member States. In that respect, the revised telecom rules - and, in particular, I refer to Article 27a of the Universal Service Directive - require Member States to make every effort to ensure that citizens have access to the service operating a hotline to report cases of missing children. In that respect, the Commission is carefully monitoring and assisting Member States in the transposition of that new provision into national law, which has to be completed by 25 May 2011.
On 17 November last year, the Commission adopted the Communication entitled 'Dial 116 000: The European hotline for missing children'. The objectives of the Communication are to renew the Commission's call on the Member States to implement the missing children hotline as a matter of priority and to ensure that the same high quality of service is offered throughout the Union to provide practical support to the Member States.
The Communication highlights existing best practice developed by the Member States to address the main problems linked to the operating cost and telecom cost of the 116 000 hotline. The Commission proposes using this best practice to work out a set of common minimum standards that would guarantee a high quality service throughout the EU so that parents and children can count on the same assistance no matter where they are. This extensive work goes beyond electronic communications issues for which I am responsible and is coordinated by my colleague, Mrs Reding.
Commissioner, in the past, you have identified cost and lack of information as barriers to the implementation of this hotline in some Member States. What measures do you intend to put in place to address these barriers and, furthermore, do you foresee this service being fully implemented across all Member States? Finally, what options are available to Member States that have problems financing this hotline to ensure it becomes operational throughout the European Union?
Vice-President of the Commission. - Of course we are trying to do our utmost. The line taken by the honourable Member makes sense. I was indeed, earlier on, taking the line that cost is one of the issues. The hotline itself is the least part of the problem. The problem is to follow up. The issue that we should focus on is not just the hotline itself, but the follow-up.
We are carefully monitoring and assisting the Member States as regards implementation, and we are aware that it is up to them to take the initiative as regards national law. We are also aware that, in the current financial crisis, it is even more difficult for Member States to find possibilities of financing the follow-up.
Some of those organisations have been the beneficiaries of EU funding for certain projects. The EU funding available is not intended to cover the full running costs of the services' operations, but aims just to help develop the 116 000 services by means of concrete projects.
Of course, we need to be creative. Those who are involved in such projects, and national governments, should also be creative in drawing on budgetary resources, corporate social responsibility and private donations to find the means, at the end of day, of doing what we should all like to be done.
Subject: Mainline railway through the Alps
How does the Commission view the current situation with regard to the construction of the Brenner base tunnel and the necessary approaches on either side, as well as the extension of the Munich-Mühldorf-Freilassing-Salzburg railway?
Vice-President of the Commission. - Mr President, the question of traffic across the Alps is an extremely serious one, but the situation does not look too bad at this stage. Despite a difficult financial context, advances are being made on the Brenner Base Tunnel and its northern and southern access routes. This project is of the highest priority, and the Commission decided to allocate to it a budget of almost EUR 1 billion.
First, on the Brenner Base Tunnel itself, the meeting of the Austrian-Italian Intergovernmental Commission on 19 November 2010, in the presence of EU coordinator Pat Cox, led to decisive progress. Austria and Italy confirmed an agreement on the total cost of the Brenner Base Tunnel project at EUR 8 billion. Austria approved an optimised working plan which will allow preparatory works on the main tunnel to start by 2011. The Italian Government authorised the launch of the works with a commitment that guarantees coverage of the costs over the entire construction period.
Secondly, good progress can be reported on access route approaches on either side. Italy has authorised the launch of works on the southern access route, starting with the first section, Fortezza-Ponte Gardena. Good progress has also been made by Austria on the northern access route. Austria has a section in the Lower Inn Valley which will be completed by 2013 or even sooner.
Finally, regarding the cross-border connections between Austria and Germany, the initial goal for completing the works by 2012 at the latest will not be achieved. On the German side, works will not start before 2012 and will take an estimated three years. However, in November 2010, Germany published its national investment assessment, which includes provision for positive development on the northern access route between Munich and the Austrian border. The one-track section will be upgraded and the whole section will be electrified. The next step will be a memorandum of understanding between Germany and Austria on this section and the infrastructure management planning process will have to start.
(DE) Thank you for your kind answer, Commissioner. However, you have not answered the second part of the question in which I mentioned Munich-Mühldorf-Freilassing, which is part of the main line from Paris to Budapest and which is particularly important in view of the Bavarian chemical triangle and for relief of the Brenner access route.
If the Brenner Base Tunnel is completed, then the Rosenheim section will be overloaded and it will then be important to develop Munich-Mühldorf-Freilassing-Salzburg, which is also a highest priority project for the Commission. I must ask you whether you consider it possible that additional funding can be made available for this in the next financial perspective, because this is, after all, a cross-border matter.
(EL) Commissioner, what is happening in the Alps is all well and good, but in Greece, because of the Memorandum, the Greek Government is making cutbacks and cuts to services, thereby isolating Greece from the European and Balkan railway network, citing, together with the Commission, the large debts of the Hellenic Railways.
My question, therefore, is this: what is your opinion of these developments, by which I mean the cuts to railway services? Secondly, does the Hellenic Railways debt include the money for cofinancing infrastructure works together with the European Union?
Vice-President of the Commission. - About Greece, I am not able to answer because I do not know the details. I have not received any information about these troubles.
About the Munich-Mühldorf-Freilassing-Salzburg priority project number 17, it is ongoing. The initial work started in 2007. Some of the work is finished. On 19 April 2010, the work on the new double-track bridge crossing of the river in Mühldorf started and will be finished. It is fully funded by the German recovery plan. It costs EUR 11.7 million, so it is developing and we do not consider this as a major trouble at this moment.
Subject: Texting while driving - road safety
A driver is 23 times more likely to be in an accident if texting. Texting while driving is deemed to be responsible for thousands of road deaths annually, while the number of personal injuries rise at an alarming rate year on year.
While the Commission recognises the need to increase road safety and ensure proper enforcement of road safety rules, no EU-wide legislation exists which bans the practice of texting, e-mailing and web browsing while driving a motorised vehicle above a pre-agreed speed limit.
Given that the technology already exists to prevent the practice of texting, e-mailing and web browsing while driving, does the Commission intend to introduce EU-wide legislation in order to eliminate the extremely dangerous practice of texting, e-mailing and web browsing while driving?
Vice-President of the Commission. - The Commission shares the view of the honourable Member that texting while driving, like all extraneous activities, is extremely dangerous. In 2009, the Commission issued a report on the use of mobile phones when driving. This report is published on the Europa road safety website. However, we have no statistics on the number of accidents caused by this practice.
All Member States have legislation which, at least implicitly, prohibits texting, e-mailing and web browsing while driving. While not specifically referring to the use of mobile phones, legal provisions in domestic legislation state that drivers must be fully concentrated on driving. Against this background, the Commission does not intend to introduce an additional layer of EU-wide legislation in order to ban the practices of texting, e-mailing and web browsing while driving a motorised vehicle. We hope that Member States will deal with this issue adequately.
(GA) Mr President, I am disappointed with the reply I received from Commissioner Kallas. It is extremely important to have cooperation between the different Member States. We must do everything to reduce the number of deaths and serious injuries on the roads. One of the new phenomena on European roads is people texting while driving. All the Member States have different rules. We must have more cooperation; I am disappointed that the Commissioner cannot promise us more in relation to that.
I would like to compliment my colleague, Mr Higgins, on raising this very important issue. I, too, share his concern at the lack of enthusiasm shown by the Commissioner to ensure that best practice is observed throughout the European Union. I would ask him why the Commission would not at least try and encourage Member States to have the same rules and regulations right across the European Union, and ensure that they are enforced in the interests of safety and the preservation of life?
(ES) Mr President, I am just taking the floor to inform you, ladies and gentlemen, that I am the rapporteur for the issue of cross-border penalties, in which the Council has been given the facility to open up the list of offences - which was, in fact, in the Commission's initial proposal - and in which the problem of the use of mobile phones appeared. Unfortunately, neither the United Kingdom nor Ireland are participating in the change of legal basis provided by the Council agreement, as they have an opt-out. This is one of the problems that we have, and which we in Parliament could perhaps improve. I hope that, in the debate with the Council, these countries will make their interests clear, although we do not know anything about them. It appears that the United Kingdom is now intending to opt in.
Vice-President of the Commission. - A broad safety action plan and implementation of that action plan have been extremely high priorities for the Commission, and there really has been tremendous progress: we have substantially reduced the number of accidents in Europe. I can tell you that, in my own country, the annual death toll at the beginning of the 1990s was 400, whereas last year it was 78 - and that is, of course, with a tenfold increase in the number of vehicles on the roads. It is a substantial change.
This is important, and thank you very much Ms Ayala Sender for reminding us about the cross-border enforcement of traffic violations, which is an extremely important step towards improving road safety. That decision was adopted by the Council in December and we will now implement it.
I do not believe that increasing the number of legislative acts at European level is a panacea: that whatever problem we have, we must have European legislation.
However, while everybody criticises the fact that we have too much EU legislation, in my view, this is an issue about which Member States are as worried as the European public in general, and if cross-border enforcement of traffic violations can create a European space for road safety, that is very important.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20:15 and resumed at 21:00)